Exhibit 10.01


THIS SUBSCRIPTION AGREEMENT IS EXECUTED IN RELIANCE UPON THE EXEMPTION PROVIDED
BY SECTION 4(2) AND REGULATION D, RULE 506 FOR TRANSACTIONS NOT INVOLVING A
PUBLIC OFFERING UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”).  THIS OFFERING IS BEING MADE ONLY TO ACCREDITED INVESTORS.  NONE OF THE
SECURITIES TO WHICH THIS SUBSCRIPTION RELATES HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED,
NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF REGULATION  D, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN ACCORDANCE WITH THE SECURITIES ACT.
_________________________


SUBSCRIPTION AGREEMENT
_________________________


THIS SUBSCRIPTION AGREEMENT (this “Subscription”) has been executed by
Blacksands Petroleum, Inc., a corporation organized under the laws of the State
of Nevada (hereinafter referred to as the “Company”) and the purchaser set forth
in the Omnibus Signature Page (the “Signature Page”) attached hereto (the
“Purchaser”) in connection with the private placement of units (the “Units”),
each Unit consisting of (i) one common share of the Company, par value $0.001
per share (the “Common Stock”), and (ii) a Warrant to purchase one share of
Common Stock (the “Warrants”). Each Warrant has an exercise price of $4.50 per
share of Common Stock.  The Warrants will be exercisable for a period of three
years from the date of issuance. The Securities being subscribed for pursuant to
this Subscription have not been registered under the Securities Act.  The offer
of the Securities and, if this Subscription is accepted by the Company, the sale
of Securities, is being made in reliance upon Section 4(2) and/or Rule 506 of
Regulation D of the Securities Act.  All dollar amounts in this Subscription are
expressed in U.S. Dollars.  The Common Stock and Warrants are sometimes referred
to collectively as the “Securities.”


The Units will be offered in a minimum principal amount of $30,000.  The Company
reserves the right, in its discretion, to accept subscriptions for lesser
amounts.  The Company will also allow holders of the Old Notes (as hereinafter
defined) to exchange their Old Notes for Units in this Offering.  In February
2011, the Company sold convertible notes (the “Old Notes”) in the face amount of
$1,745,300 to 10 accredited investors in private placement transactions pursuant
to Rule 506 of Regulation D for aggregate proceeds of $1,745,300.    Pursuant to
the terms of the Old Notes, the Old Notes, including accrued interest, are
convertible into Units.


This Subscription is submitted by the undersigned in accordance with and subject
to the terms and conditions described in this Subscription, the Confidential
Private Placement Memorandum of the Company dated on or about March 1, 2011, as
amended and supplemented from time to time, including all attachments, schedules
and exhibits thereto (the “Memorandum”), and the registration rights agreement
entered into by the Company and the Purchasers, in connection with this
Subscription (the “Registration Rights Agreement”).


The terms of the offering of the Units (“Offering”) are more completely
described in the Memorandum and such terms are incorporated herein in their
entirety.


The Purchaser hereby represents and warrants to, and agrees with the Company as
follows:


ARTICLE 1
SUBSCRIPTION


 
Subscription



1.1           The undersigned Purchaser, as principal, hereby subscribes to
purchase the amount of Units set forth on the Signature Page attached hereto, at
an aggregate purchase price as set forth on the Signature Page (the
“Subscription Funds”).


 
Minimum Subscription



1.2           A minimum of $30,000 of Units must be purchased by the Purchaser,
unless a lower amount is agreed to by the Company, in its sole discretion.


 
Method of Payment



1.3           The Purchaser shall pay the Subscription Funds by delivering good
funds in United States Dollars by way of wire transfer of funds to Sichenzia
Ross Friedman Ference LLP, the escrow agent for this Offering (“Escrow Agent”)
(or for holders of the Old Notes, by delivering the original Old Note to counsel
to the Company).  The wire transfer instructions and overnight delivery
instructions for the Old Notes are as set forth in Exhibits B and C,
respectively, attached hereto and made a part hereof.
 
Upon receipt of the Subscription Funds and acceptance of this Subscription by
the Company, the Company shall take up the Subscription Funds (the “Closing
Date”) and issue to the Purchaser such number of Units represented by the amount
of the accepted Subscription Funds.  The Purchaser and the Company acknowledge
and agree that the initial closing of the Offering shall be subject to the
Minimum Offering having been subscribed for.
 
The Purchaser acknowledges that the subscription for Units hereunder may be
rejected in whole or in part by the Company in its sole discretion and for any
reason, notwithstanding prior receipt by the Purchaser of notice of acceptance
of such subscription.  The Company shall have no obligation hereunder until the
Company shall execute and deliver to the Purchaser an executed copy of this
Subscription.  If this Subscription is rejected in whole, or the offering of
Units is terminated, all funds (or Old Notes) received from the Purchaser will
be returned without interest or offset, and this Subscription shall thereafter
be of no further force or effect.  If this Subscription is rejected in part, the
funds (or Old Notes) for the rejected portion of this subscription will be
returned without interest or offset, and this Subscription will continue in full
force and effect to the extent this Subscription was accepted.
 
 
1

--------------------------------------------------------------------------------

 


 
Term; Termination



1.4           If the Minimum Offering is not subscribed for on or prior to April
30, 2011 (which may be extended until May 31, 2011 by the Company) (the
“Offering Period”), all funds (and Old Notes) received from the Purchaser will
be returned without interest or offset, and this Subscription shall thereafter
be of no further force or effect.


1.5           All funds received from the Purchaser will held in a
non-interest-bearing escrow account by the Escrow Agent, pending the earlier of
(a) one or more closings after reaching the Minimum Offering, (b) completion of
the Maximum Offering or (c) the end of the Offering Period.


Attorney-in-Fact


1.6           To effectuate the terms and provisions hereof, the Purchaser
hereby appoints Dale A. Dossey (“Dossey”) as its attorney-in-fact for the
purpose of carrying out the provisions of the escrow agreement by and between
the Company, Dossey and the Escrow Agent (the “Escrow Agreement”) including,
without limitation, taking any action on behalf of, or at the instruction of,
the Purchaser and executing any release notices required under the Escrow
Agreement and taking any action and executing any instrument that Dossey may
deem necessary or advisable (and lawful) to accomplish the purposes hereof.  All
acts done under the foregoing authorization are hereby ratified and approved and
neither Dossey  nor any designee nor agent thereof shall be liable for any acts
of commission or omission, for any error of judgment, for any mistake of fact or
law except for acts of gross negligence or willful misconduct.  This power of
attorney, being coupled with an interest, is irrevocable while the Escrow
Agreement remains in effect.




 
ARTICLE 2

 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER



 
Representations and Warranties



2.1           The Purchaser represents and warrants to the Company, with the
intent that the Company will rely thereon in accepting this Subscription, that:


(a)  
Accredited Investor.  The Purchaser is an “accredited investor” as that term is
defined in Regulation D promulgated under the Securities Act as amended by the
Dodd-Frank Wall Street Reform and Consumer Protection Act and as set forth in
Exhibit A attached hereto and made a part hereof;



(b)  
Experience.  The Purchaser is sufficiently experienced in financial and business
matters to be capable of evaluating the merits and risks of its investments, and
to make an informed decision relating thereto, and to protect its own interests
in connection with the purchase of the Securities;



(c)  
Own Account.  The Purchaser is purchasing the Securities as principal for its
own account.  The Purchaser is purchasing the Securities for investment purposes
only and not with an intent or view towards further sale or distribution (as
such term is used in Section 2(11) of the Securities Act) thereof, and has not
pre-arranged any sale with any other purchaser and has no plans to enter into
any such agreement or arrangement;



(d)  
Exemption.  The Purchaser understands that the offer and sale of the Securities
is not being registered under the Securities Act or any state securities laws
and is intended to be exempt from registration provided by Rule 506 promulgated
under Regulation D and/or Section 4(2) of the Securities Act;



(e)  
Importance of Representations.  The Purchaser understands that the Units are
being offered and sold to it in reliance on an exemption from the registration
requirements of the Securities Act, and that the Company is relying upon the
truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Purchaser set forth herein in order to
determine the applicability of such safe harbor and the suitability of the
Purchaser to acquire the Units;



(f)  
No Registration.  The Units have not been registered under the Securities Act or
any state securities laws and may not be transferred, sold, assigned,
hypothecated or otherwise disposed of unless registered under the Securities Act
and applicable state securities laws or unless an exemption from such
registration is available (including, without limitation, under Rule 144 of the
Securities Act, as such rule may be amended, or any similar rule or regulation
hereafter adopted by the Commission having substantially the same effect (“Rule
144”)).  The Purchaser represents and warrants and hereby agrees that all offers
and sales of the Units and the Securities shall be made only pursuant to such
registration or to such exemption from registration;



(g)  
Risk.  The Purchaser acknowledges that the purchase of the Units involves a high
degree of risk, is aware of the risks and further acknowledges that it can bear
the economic risk of the Units, including the total loss of its investment.  The
Purchaser has adequate means of providing for its financial needs and
foreseeable contingencies and has no need for liquidity of its investment in the
Units for an indefinite period of time;



(h)  
Memorandum.  The Purchaser and its purchaser representatives, if any, have
received the Memorandum and all other documents requested by the Purchaser, have
carefully reviewed them and understand the information contained therein;

 
 
2

--------------------------------------------------------------------------------

 

 
(i)  
Independent Investigation.  The Purchaser, in making the decision to purchase
the Units subscribed for, has relied upon independent investigations made by it
and its purchaser representatives, if any, and the Purchaser and such
representatives, if any, have prior to any sale to it been given access and the
opportunity to examine all material contracts and documents relating to this
Offering and an opportunity to ask questions of, and to receive answers from,
the Company or any person acting on its behalf concerning the terms and
conditions of this Offering.  The Purchaser and its advisors, if any, have been
furnished with access to all materials relating to the business, finances and
operation of the Company and materials relating to the offer and sale of the
Units (including, without limitation, the Memorandum) which have been
requested.  The Purchaser and its advisors, if any, have received complete and
satisfactory answers to any such inquiries;



(j)  
No Recommendation or Endorsement.  The Purchaser understands that no federal,
state or other regulatory authority has passed on or made any recommendation or
endorsement of the Units.  Furthermore, the foregoing authorities have not
confirmed the accuracy or determined the adequacy of this Subscription or the
Memorandum.  Any representation to the contrary is a criminal offense;



(k)  
No Representation. In evaluating the suitability of an investment in the
Company, the Purchaser has not relied upon any representation or information
(oral or written) other than as stated in this Subscription and in the
Memorandum;



(l)  
No Tax, Legal, Etc. Advice. The Purchaser is not relying on the Company or any
of its employees or agents with respect to the legal, tax, economic and related
considerations of an investment in the Units, and the Purchaser has relied on
the advice of, or has consulted with, only its own advisers;



(m)  
The Purchaser.  The Purchaser (i) if a natural person, represents that the
Purchaser has reached the age of 21 and has full power and authority to execute
and deliver this Subscription and all other related agreements or certificates
and to carry out the provisions hereof and thereof; (ii) if a corporation,
partnership, or limited liability company or partnership, or association, joint
stock company, trust, unincorporated organization or other entity, represents
that such entity was not formed for the specific purpose of acquiring the Units,
such entity is duly organized, validly existing and in good standing under the
laws of the state of its organization, the consummation of the transactions
contemplated hereby is authorized by, and will not result in a violation of
state law or its charter or other organizational documents, such entity has full
power and authority to execute and deliver this Subscription and all other
related agreements or certificates and to carry out the provisions hereof and
thereof and to purchase and hold the Units, the execution and delivery of this
Subscription has been duly authorized by all necessary action, this Subscription
has been duly executed and delivered on behalf of such entity and is a legal,
valid and binding obligation of such entity; or (iii) if executing this
Subscription in a representative or fiduciary capacity, represents that it has
full power and authority to execute and deliver this Subscription in such
capacity and on behalf of the subscribing individual, ward, partnership, trust,
estate, corporation, or limited liability company or partnership, or other
entity for whom the Purchaser is executing this Subscription, and such
individual, partnership, ward, trust, estate, corporation, or limited liability
company or partnership, or other entity has full right and power to perform
pursuant to this Subscription and make an investment in the Company, and
represents that this Subscription constitutes a legal, valid and binding
obligation of such entity.  The execution and delivery of this Subscription will
not violate or be in conflict with any order, judgment, injunction, agreement or
controlling document to which the Purchaser is a party or by which it is bound;



(n)  
Non-Affiliate Status.  The Purchaser is not an Affiliate of the Company nor is
any Affiliate of the Purchaser an Affiliate of the Company. An “Affiliate” is an
individual or corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
government (or an agency or subdivision thereof) or other entity of any kind
(each of the foregoing, a “Person”) that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person as such terms are used in and construed under Rule 405 under the
Securities Act.  With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser;



(o)  
No Advertisement or General Solicitation.  Purchaser acknowledges that it is not
aware of, is in no way relying on, and did not become aware of the offering of
the Units through or as a result of any form of general solicitation or general
advertising, including, without limitation, any article, notice, advertisement
or other communication published in any newspaper, magazine, or similar media or
broadcast over television or radio, or through any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising;



(p)  
Short Sales and Confidentiality after the Date Hereof. The Purchaser covenants
that neither it, nor any Affiliate acting on its behalf or pursuant to any
understanding with it, will execute any “short sales” as defined in Rule 200 of
Regulation SHO under the Securities Exchange Act of 1934, as amended (“Short
Sales”, which shall not be deemed to include the location and/or reservation of
borrowable shares of Common Stock) during the period commencing at the time it
first became aware of this Offering and ending at the time that the transactions
contemplated by this Subscription are first publicly announced.  The Purchaser
covenants that until such time as the transactions contemplated by this
Subscription are publicly disclosed by the Company such Purchaser will maintain
the confidentiality of the existence and terms of this Offering and the
information included in this Subscription and the Memorandum.  The Purchaser
acknowledges the positions of the Securities and Exchange Commission
(“Commission”) set forth in Item 65, Section A, of the Manual of Publicly
Available Telephone Interpretations, dated July 1997, compiled by the Office of
Chief Counsel, Division of Corporation Finance.  Notwithstanding the foregoing,
Purchaser makes no representation, warranty or covenant hereby that it will not
engage in Short Sales in the securities of the Company after the time that the
Offering is publicly announced.  Notwithstanding the foregoing, if Purchaser is
a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Securities covered by
this Subscription.

 
 
 
3

--------------------------------------------------------------------------------

 

 
2.2           Each Purchaser who is exchanging Old Notes in this Offering
represents and warrants to the Company, with the intent that the Company will
rely thereon in accepting this Subscription, that Purchaser owns and holds,
beneficially and of record, the entire right, title, and interest in and to the
Old Note (including, without limitation, accrued and unpaid interest thereon)
set forth on the Signature Page attached hereto, free and clear of all rights
and Encumbrances (as defined below).  Holder has full power and authority to
transfer and dispose of the Old Note (including, without limitation, accrued and
unpaid interest thereon) set forth on the Signature Page attached hereto, free
and clear of any right or Encumbrance other than restrictions under the
Securities Act and applicable state securities laws.  Other than the
transactions contemplated by this Agreement, there is no outstanding vote, plan,
pending proposal, or other right of any person to acquire all or any of the Old
Note set forth on the Signature Page attached hereto.  “Encumbrances” shall mean
any security or other property interest or right, claim, lien, pledge, option,
charge, security interest, contingent or conditional sale, or other title claim
or retention agreement, interest or other right or claim of third parties,
whether perfected or not perfected, voluntarily incurred or arising by operation
of law, and including any agreement (other than this Subscription) to grant or
submit to any of the foregoing in the future.


Survival


2.3           The representations and warranties of the Purchaser contained
herein will be true at the date of execution of this Subscription by the
Purchaser and as of the Closing Date in all material respects as though such
representations and warranties were made as of such times and shall survive the
Closing Date and the delivery of the  Units.  The Purchaser agrees that it will
notify and supply corrective information to the Company immediately upon the
occurrence of any change therein occurring prior to the Company’s issuance of
the Units.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


3.1           The Company, upon taking up and accepting this
Subscription,  represents and warrants in all material respects to the
Purchaser, with the intent that the Purchaser will rely thereon in making this
Subscription, that:


(a)  
Legality.  The Company has the requisite corporate power and authority to take
up and accept this Subscription and to issue, sell and deliver the Units; this
Subscription and the issuance, sale and delivery of the Units hereunder and the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action by the Company; this Subscription and the Units have
been duly and validly executed and delivered by and on behalf of the Company,
and are valid and binding agreements of the Company, enforceable in accordance
with their respective terms, except as enforceability may be limited by general
equitable principles, bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium, or other laws affecting creditors’ rights generally;



(b)  
Proper Organization.  The Company and its subsidiaries (“Subsidiaries”) are
corporations duly organized, validly existing and in good standing under the
laws of their respective jurisdiction of incorporation and are duly qualified as
a foreign corporation in all jurisdictions where the failure to be so qualified
would have a materially adverse effect on their business, taken as whole;



(c)  
No Legal Proceedings.  Except as disclosed in the Memorandum, there is no
action, suit or proceeding before or by any court or any governmental agency or
body, domestic or foreign, now pending or to the knowledge of the Company,
threatened, against or affecting the Company or its Subsidiaries, or any of
their properties or assets, which might result in (i) a material adverse effect
on the legality, validity or enforceability of this Subscription, the related
Registration Rights Agreement or the Units (collectively, the “Transaction
Documents”), (ii) a material adverse effect on the results of operations,
assets, business, prospects or condition (financial or otherwise) of the Company
and its Subsidiaries, taken as a whole, or (iii) a material adverse effect on
the Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”);



(d)  
Non-Default.  Except as disclosed in the Memorandum, neither the Company nor any
of its Subsidiaries is in default in the performance or observance of any
material obligation, agreement, covenant or condition contained in any
indenture, mortgage, deed of trust or other material instrument or agreement to
which it is a party or by which it or its property may be bound;



(e)  
No Misleading Statements.  The information provided by the Company to the
Purchaser does not contain any untrue statement of a material fact or omit to
state any material fact;



(f)  
Absence of Non-Disclosed Facts.  There is no fact known to the Company (other
than general economic conditions known to the public generally) that has not
been disclosed in writing to the Purchaser that has or could reasonably be
expected to have a Material Adverse Effect;



(g)  
Non-Contravention.  The acceptance of this Subscription and the consummation of
the issuance of the Units and the transactions contemplated by this Subscription
do not and will not conflict with or result in a breach by the Company of any of
the terms or provisions of, or constitute a default under the Certificate of
Incorporation or Bylaws of the Company, or any indenture, mortgage, deed of
trust, or other material agreement or instrument to which the Company or any of
its Subsidiaries is a party or by which it or any of its properties or assets
are bound, or any existing applicable decrees, judgment or order of any court,
federal, state or provincial regulatory body, administrative agency or other
domestic governmental body having jurisdiction over the Company or any of its
properties or assets;

 
 
4

--------------------------------------------------------------------------------

 

 
(h)  
Filings, Consents and Approvals.  The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) the filing with the Commission of the registration statement required by the
Registration Rights Agreement and (ii) the filing of Form D with the Commission
and such filings as are required to be made under applicable state securities
laws;



(i)  
Issuance of the Units.  The Units are duly authorized and, when issued and paid
for in accordance with the applicable Transaction Documents, will be duly and
validly issued, fully paid and nonassessable, free and clear of all liens,
charges, security interests, encumbrances, preemptive rights or other
restrictions (collectively, “Liens”) imposed by the Company other than
restrictions on transfer provided for in the Transaction Documents.  The
Securities, when issued in accordance with the terms of the Transaction
Documents, will be validly issued, fully paid and nonassessable, free and clear
of all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents.  The Company has reserved from its duly
authorized capital stock the maximum number of shares of Common Stock issuable
upon exercise of the Warrants;



(j)  
Capitalization.  The capitalization of the Company is as set forth in the
Memorandum, which includes the number of shares of Common Stock owned
beneficially, and of record, by Affiliates of the Company as of the date
hereof.  No Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents, except as set forth in the
Memorandum.  Except as set forth in the Memorandum and as a result of the
purchase and sale of the Securities, there are no outstanding options, warrants,
scrip rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock.  Except as set forth in
the Memorandum, the issuance and sale of the Units will not obligate the Company
to issue shares of Common Stock or other securities to any Person (other than
the Purchaser and other purchasers entering into a subscription substantially
identical to this Subscription (collectively, the “Purchasers”)) and will not
result in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under any of such securities. All of the
outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities.  No further approval or authorization of any stockholder,
the Board of Directors or others is required for the issuance and sale of the
Securities.  Except as disclosed in the Memorandum, there are no stockholders
agreements, voting agreements with respect to the Company’s capital stock to
which the Company is a party or, to the knowledge of the Company, between or
among any of the Company’s stockholders;



(k)  
Title to Assets.  The Company and its Subsidiaries have good and marketable
title to the leasehold interest owned by it and good and marketable title in all
personal property owned by it that is material to the business of the Company
and the Subsidiaries in each case free and clear of all Liens, except for Liens
as do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and the Subsidiaries and Liens for the payment of federal, state or
other taxes, the payment of which is neither delinquent nor subject to
penalties.  Any real property and facilities held under lease by the Company and
the Subsidiaries is held by them under valid, subsisting and enforceable leases
with which the Company and the Subsidiaries are in compliance;



(l)  
Environmental Compliance.  The Company and its Subsidiaries are and have been in
compliance in all material respects with all applicable federal, state and local
laws, regulations and codes, in each case relating to pollution, protection of
the environment or public health and safety (collectively, “Environmental
Laws”).  There is no civil, criminal or administrative judgment, action, suit,
demand, claim, hearing, notice of violation, investigation, proceeding, notice
or demand letter pending or, to the knowledge of the Company, threatened against
the Company or its Subsidiaries pursuant to Environmental Laws which would
reasonably be expected to have a Material Adverse Effect; and, to the knowledge
of the Company, there are no past or present events, conditions, circumstances,
activities, practices, incidents, agreements, actions or plans which may prevent
compliance with, or which have given rise to or will give rise to liability
under, Environmental Laws, that would reasonably be expected to have a Material
Adverse Effect;



(m)  
Transactions with Affiliates and Employees.  Except as set forth in the
Memorandum, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $100,000 other than for (i) payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company;

 
 
5

--------------------------------------------------------------------------------

 

 
(n)  
Internal Accounting Controls.  The Company and the Subsidiaries will maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company will establish disclosure controls and procedures (as
defined in Rules 13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934,
as amended (“Exchange Act”)) for the Company and designed such disclosure
controls and procedures to ensure that information required to be disclosed by
the Company in the reports it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms;



(o)  
Tax Status.  Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary has filed all necessary federal, state
and foreign income and franchise tax returns and has paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary;



(p)  
No General Solicitation.  Neither the Company nor any person acting on behalf of
the Company has offered or sold any of the Securities by any form of general
solicitation or general advertising.  The Company has offered the Securities for
sale only to the Purchasers and certain other “accredited investors” within the
meaning of Rule 501 under the Securities Act as amended by the Dodd-Frank Wall
Street Reform and Consumer Protection Act;



(q)  
Foreign Corrupt Practices.  Neither the Company nor, to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended; and



(r)  
No Disagreements with Accountants and
Lawyers.                                                                                     There
are no disagreements of any kind presently existing, or reasonably anticipated
by the Company to arise, between the Company and the accountants and lawyers
formerly or presently employed by the Company which could affect the Company’s
ability to perform any of its obligations under any of the Transaction
Documents, and the Company is current with respect to any fees owed to its
accountants and lawyers.



Survival


3.2           The representations and warranties of the Company will be true and
correct as of the Closing Date in all material respects and shall survive the
Closing Date and the delivery of the Securities.


ARTICLE 4
COVENANTS OF THE COMPANY


Covenants of the Company


4.1           The Company covenants and agrees with the Purchaser that:


(a)  
Filings.  The Company shall make all necessary filings in connection with the
sale of the Securities as required by the laws and regulations of all
appropriate jurisdictions and securities exchanges, including but not limited to
“Form D”;



(b)  
Opinion.  The Company will, upon written request by the Purchaser, take such
steps as are necessary to cause its counsel to issue an opinion to the Company’s
transfer agent (“Transfer Agent”) allowing the Purchaser to offer and sell the
shares of Common Stock (including the shares of Common Stock issuable upon
exercise of the Warrants) (i) pursuant to an effective registration statement
under the Securities Act, if applicable, or (ii) in reliance on the provisions
of Rule 144 provided that the holding period and other requirements of such Rule
144 are met.  The costs of obtaining such an opinion shall be borne by the
Company;



(c)  
Integration.  The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Purchasers; and



(d)  
Non-Public Information.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it nor any other Person acting on its
behalf, will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Purchaser shall have executed a written agreement regarding
the confidentiality and use of such information.  The Company understands and
confirms that each Purchaser shall be relying on the foregoing covenant in
effecting transactions in securities of the Company.

 
 
6

--------------------------------------------------------------------------------

 

 
Survival


4.2           The covenants set forth in this Article shall survive the Closing
Date for the benefit of the Purchaser.


ARTICLE 5
ISSUANCE OF SECURITIES


5.1           As soon as practicable after the Closing Date, the Company shall
issue and deliver, or shall cause the issuance and delivery of, the Units in the
name or names specified by the Purchaser purchased in the Offering.  Such
Securities shall bear a legend in substantially the following form:


THESE SECURITIES HAVE BEEN ISSUED PURSUANT TO THE EXEMPTION FROM THE
REGISTRATION PROVISIONS UNDER THE SECURITIES ACT OF 1933, AS AMENDED PROVIDED BY
RULE 506 OF REGULATION D UNDER SUCH ACT AND/OR SECTION 4(2) OF SUCH ACT.  THESE
SECURITIES CANNOT BE TRANSFERRED, OFFERED, OR SOLD UNLESS THE SECURITIES ARE
REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT IS AVAILABLE.


5.2           The legend set forth above shall be removed, and the Company shall
issue a certificate without such legend to the transferee of the Securities
represented thereby, if, unless otherwise required by state securities laws, (i)
such Securities have been sold under an effective registration statement under
the Securities Act, (ii) such Securities have been sold pursuant to Rule 144 or
(iii) such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission).  The Company may not make any notation on its
records or give instructions to the Transfer Agent that enlarge the restrictions
on transfer set forth in this Section 5.


5.3           The Purchaser agrees that such Purchaser will sell any Securities
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a registration statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 5 is predicated upon the
Company’s reliance upon this understanding.


ARTICLE 6
CLOSING


Closing shall be effected through the delivery of the Subscription Funds by the
Escrow Agent to the Company and the delivery of the Units purchased in the
Offering by the Company to the Purchaser (or the Purchaser’s representative),
together with a copy of this Subscription and the Registration Rights Agreement,
duly executed.


ARTICLE 7
INDEMNIFICATION


Indemnification of the Company


7.1           The Purchaser agrees to indemnify and hold harmless the Company
against and in respect of any and all loss, liability, claim, damage,
deficiency, and all actions, suits, proceedings, demands, assessments,
judgments, costs and expenses whatsoever (including, but not limited to,
attorneys' fees reasonably incurred in investigating, preparing, or defending
against any litigation commenced or threatened or any claim whatsoever through
all appeals) arising out of or based upon any false representation or warranty
or breach or failure by the Purchaser to comply with any covenant,
representation or other provision made by it herein or in any other document
furnished by it in connection with this Subscription, provided, however, that
such indemnity, when taken together with any other indemnity provided to the
Company pursuant to the Registration Rights Agreement, shall in no event exceed
the net proceeds received by the Company from the Purchaser as a result of the
sale of Securities to the Purchaser.


Indemnification of the Purchaser


7.2           The Company agrees to indemnify and hold harmless the Purchaser
against and in respect of any and all loss, liability, claim, damage,
deficiency, and all actions, suits, proceedings, demands, assessments,
judgments, costs and expenses whatsoever (including, but not limited to,
attorneys' fees reasonably incurred in investigating, preparing, or defending
against any litigation commenced or threatened or any claim whatsoever through
all appeals) arising out of or based upon any false representation or warranty
or breach or failure by the Company to comply with any covenant, representation
or other provision made by it herein or in any other document furnished by it in
connection with this Subscription.


ARTICLE 8
GENERAL PROVISIONS


Governing Law


8.1           This Subscription shall be governed by and construed under the law
of the State of New York without regard to its choice of law provision.  Any
disputes arising out of, in connection with, or with respect to this
Subscription, the subject matter hereof, the performance or non-performance of
any obligation hereunder, or any of the transactions contemplated hereby shall
be adjudicated in a court of competent civil jurisdiction sitting in New York,
New York and nowhere else.  The parties hereby consent to the service of process
in any such action or legal proceeding by means of registered or certified mail,
return receipt requested. The address for service of process shall be (a) to the
Company, at 25025 I-45 N., Ste. 410, The Woodlands, TX 77380, Attn: CEO, and (b)
to the Purchaser, at the address set forth on the Signature Page hereto, or, in
each case, to such other address as each party shall subsequently furnish in
writing to the other.  In any action, suit or proceeding brought by any party
against any other party, the parties each knowingly and intentionally, to the
greatest extent permitted by applicable law, hereby absolutely, unconditionally,
irrevocably and expressly waive forever trial by jury.
 
 
7

--------------------------------------------------------------------------------

 

 
Successors and Assigns


8.2           This Subscription shall inure to the benefit of and be binding on
the respective successors and assigns of the parties hereto.


Execution by Counterparts and Facsimile


8.3           This Subscription may be executed in counterparts and by
facsimile, each of which when executed by any party will be deemed to be an
original and all of which counterparts will together constitute one and the same
Subscription.


Independent Legal Advice


8.4           The parties hereto acknowledge that they have each received
independent legal advice with respect to the terms of this Subscription and the
transactions contemplated herein or have knowingly and willingly elected not to
do so.


Severability


8.5           If any term, provision, covenant or restriction of this
Subscription is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.


Omnibus Signature Page


8.6           This Subscription Agreement is intended to be read and construed
in conjunction with the other documents pertaining to the issuance by the
Company of the Units to Purchasers pursuant to the Memorandum.  Accordingly, it
is hereby agreed that the execution by the Purchaser and the Company of this
Subscription Agreement, in the place set forth herein, shall constitute an
agreement to be bound by the terms and conditions of both this Subscription
Agreement and the Registration Rights Agreement with the same effect as if both
this Subscription Agreement and the Registration Rights Agreement were
separately signed.
 
 
8

--------------------------------------------------------------------------------

 


OMNIBUS SIGNATURE PAGE TO
SUBSCRIPTION AGREEMENT
AND
REGISTRATION RIGHTS AGREEMENT


Purchaser hereby elects to subscribe under the Subscription Agreement for a
total of ___________ Units, at a cost of $3.00 per Unit.
 
OR
 
Purchaser hereby elects to subscribe under the Subscription Agreement by the
exchange of Old Notes on a dollar-for-dollar basis of, in the principal face
amount of Old Notes of $_____________, evidenced by Note Number ______, for a
total of ___________ Units, at a cost of $3.00 per Unit.
 
Purchaser acknowledges receipt of the Confidential Private Placement Memorandum
of the Company dated on or about March 1, 2011.
 
Purchaser’s signature below constitutes execution of both the Subscription
Agreement and the Registration Rights Agreement.
 


 
Date:  , 2011.
 
If the purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:
 
 

Print Name(s)   Social Security Number(s)           Signature(s) of Purchaser(s)
  Signature          
Date                                                                   Address  
        If the purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY
COMPANY or TRUST:                 Name of Partnership,   Federal Taxpayer  
Corporation, Limited   Identification Number   Liability Company or Trust      
       

 

By:          
Name:
  State of Organization     Title:                
Date                                                                   Address  

 


 
9

--------------------------------------------------------------------------------

 
 
OMNIBUS SIGNATURE PAGE TO
SUBSCRIPTION AGREEMENT
AND
REGISTRATION RIGHTS AGREEMENT




The Company’s signature below constitutes execution of both the Subscription
Agreement and the Registration Rights Agreement.
 


 
ACCEPTED AND AGREED TO
this ___ day of ___________, 2011.


BLACKSANDS PETROLEUM, INC.




By:______________________________
     Name:
Title:




 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT A - ACCREDITED INVESTOR PAGE


The undersigned Purchaser is an “accredited investor” as that term is defined in
Regulation D promulgated under the Securities Act and amended by the Dodd-Frank
Wall Street Reform and Consumer Protection Act by virtue of being (initial all
applicable responses):



   
A small business investment company licensed by the U.S. Small Business
Administration under the Small Business Investment Company Act of 1958,
   
A business development company as defined in the Investment Company Act of 1940,
   
A national or state-chartered commercial bank, whether acting in an individual
or fiduciary capacity,
   
An insurance company as defined in Section 2(13) of the Securities Act,
   
An investment company registered under the Investment Company Act of 1940,
   
An employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, where the investment decision is made by
a plan fiduciary, as defined in Section 3(21) of such Act, which is either a
bank, insurance company, or registered investment advisor, or an employee
benefit plan which has total assets in excess of $5,000,000,
   
A private business development company as defined in Section 202(a)(22) of the
Investment Advisors Act of 1940,
   
An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation or a partnership with total assets in excess of $5,000,000,
   
A natural person (as opposed to a corporation, partnership, trust or other legal
entity) whose net worth, or joint net worth together with his/her spouse,
excluding the value of my/our primary residence, exceeds $1,000,000,
   
Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Section 506(b)(2)(ii) of Regulation D,
   
A natural person (as opposed to a corporation, partnership, trust or other legal
entity) whose individual income was in excess of $200,000 in each of the two
most recent years (or whose joint income with such person's spouse was at least
$300,000 during such years) and who reasonably expects an income in excess of
such amount in the current year, or
   
A corporation, partnership, trust or other legal entity (as opposed to a natural
person) and all of such entity's equity owners fall into one or more of the
categories enumerated above.

 
 

Name of Purchaser (Print)       Name of Joint Purchaser (if any) (Print)        
  Signature of Purchaser   Signature of Joint Purchaser (if any)          
Capacity of Signatory (for entities)    Date                  


 
 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT B - WIRE INSTRUCTIONS




Citibank
New York, NY
A/C of Sichenzia Ross Friedman Ference LLP (IOLA Account)
A/C#:                       92883436
ABA#:                     021000089
SWIFT Code:         CITIUS33
REF: BLACKSANDS PETROLEUM, INC. - [Insert the Name of Subscriber exactly as it
appears on the Omnibus Signature Page]
 
 
12

--------------------------------------------------------------------------------

 




EXHIBIT C – OVERNIGHT DELIVERY INSTRUCTIONS


Original Old Notes should be sent by overnight delivery as follows:


Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, New York 10006
Attn: James M. Turner, Esq.








 
 




13










